Title: From George Washington to Major General John Sullivan, 22 September 1778
From: Washington, George
To: Sullivan, John


          
            Dear Sir
            Head Quarters Fredericksburg 22d Sepr 1778
          
          I have recd your favs. of the 18th and 19th: I have recd no accounts from the enemy since I wrote to you last, except that the troops under Genl Gray landed at White Stone upon Long Island—Another considerable embarkation is much talked of in N. york, but whether it is really to take place, or what is the destination I cannot learn with precision. I am &c.
        